Case 1:19-cv-12002-RMB-AMD Document 6 Filed 07/17/19 Page 1 of 2 PagelD: 52

A. Michael Barker, Esquire

Attorney ID#009511976

Vanessa EF. James, Esquire

Attorney ID#022442005

Barker, Gelfand, James & Sarvas

A PROFESSIONAL CORPORATION

Linwood Greene - Suite 12

210 New Road

Linwood, New Jersey 08221

(609) 601-8677

AMBarker@BarkerLawFirm.net

Our File Number: 47620-172

Attorney for Defendants, City of Millville, Police Officer Bryan
Orndorf, and Millville Chief of Police Jody Farabelia

 

AUDRA CAPPS; AND DOUGLAS UNITED STATES DISTRICT COU
we ‘ED ST RI
ROBERT GIBSON, JR. FOR THE DISTRICT OF NEW JERSE

CAMDEN VICINAGE

Plain tiff,
Wc Docket Number: 1:19-ev-12002
Civil Action
JOSEPH DIXON; BRYAN ORNDORFP;

MILLVILLE; JOHN/JANE DOK(S) I
JOHN/JANE DOE(S) Il, JOUN/JANE
DOE(S) Ill; and JOHN/JANE DOE(S)
IV,

Defendants.

 

THIS MATTER having come before the Court upon the application
of A. Michael Barker, Esquire, of Barker, Gelfand, James & Sarvas on
behalf of the Defendants, City of Millville, Police Officer Bryan Orndorf,

and Millville Chief of Police Jody Farabella and, Louis C, Shapiro,
Case 1:19-cv-12002-RMB-AMD Document 6 Filed 07/17/19 Page 2 of 2 PagelD: 53

squire, appearing on behalf of the Plaintiff; and, the Court having
reviewed the matter and for good cause having been shown;

For good cause shown, it is Ordered and Adjudged that in the
above captioned matter A. Michael Barker, Esquire of Barker, Gelfand,
James & Sarvas 210 New Road ~ Suite 12, Linwood Greene, Linwood,
New Jersey 08221 shall be and hereby is granted leave to file an Answer
or otherwise pleac to the Complaint on behalf of the Defendants, City of
Millville, Police Officer Bryan Orndorl, and Millville Chief of Police Jocly

Farabella within thirty (30) days from the date of the Order,

A
fino dbs ann Maric Donio

We hereby consent to the form and entry of the within Order.

as Ze oy whe (ee

“Louis Charles Shapiro, Msqtire
Attorney for Plaintiff

    

BARKER, GELFAND, JAMES & SARVAS
A Professional Corporation

By: £7, Lethe (yea E
A. Michael Barker, Esquire
Attorney for Def rant,
City of Millville,

Police Officer Bryan Orndorf, and
Millville Chief of Police Jody Farabella

 
 
 

Pape 2
Consent Order
BARKER, GELFAND, JAMES & SARVAS » A PROFESSIONAL CORPORATION - LINWOOD, NEW JERSEY 0822 t
